Citation Nr: 0001543	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  97-13 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a right leg and foot 
disorder, including varicose veins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Mairi Nicola Morrison, Associate Counsel



INTRODUCTION

The veteran had active service from June 1969 to January 
1972.

This case comes before the Board of Veteran's Appeals 
(hereinafter the "Board") from an October 1996 rating 
decision of the Department of Veteran's Affairs (hereinafter 
"VA") Regional Office in Milwaukee, Wisconsin (hereinafter 
"RO") which, in part, denied the veteran's claim of 
entitlement to service connection for residuals of a right 
leg and foot disorder, to include varicose veins. 

The Board notes that in February 1998, the veteran requested 
a hearing before the traveling section of the Board.  
However, in July 1999, he withdrew the request and asked that 
his file be forwarded directly to the Board for review.


FINDING OF FACT

The veteran has not submitted competent medical evidence of a 
nexus between his claimed right leg and foot disorder, 
including varicose veins, and his period of active service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a right leg and foot disorder, including varicose veins, is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the RO erred in failing to grant 
him service connection for a right leg and foot disorder.  He 
asserts that he developed varicose veins from a right foot 
and leg injury sustained during basic training at Fort Knox, 
Kentucky in June, July or August 1969.  He also alleges that 
he has experienced pain in his right leg and foot since the 
injury.

Service connection may be granted for a disability due to an 
injury or disease incurred or aggravated in service.  See 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

The threshold question before the Board, however, is whether 
the veteran has presented a well-grounded claim for service 
connection.  The veteran has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a).  A well- grounded claim is a plausible 
claim, one that is meritorious on its own or capable of 
substantiation.  Grivois v. Brown, 6 Vet.App. 136-140 (1994); 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990). While the 
claim need not be conclusive it must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).  In the absence of evidence of a well grounded 
claim, there is no duty to assist the veteran in developing 
the facts pertinent to his claim, and the claim must fail.  
Epps v. Gober, 126 F.3rd 1464, 1467-1469 (Fed. Cir. 1997).

In order for a claim for service connection to be well 
grounded, the veteran must submit evidence of a current 
disability (a medical diagnosis).  Second, he must submit 
evidence of incurrence or aggravation of a disease or injury 
in service (medical or lay evidence as appropriate).  Third, 
he must submit evidence of a nexus between the in-service 
disease or injury and the current disability (medical 
evidence).  Epps at 1468; Caluza v. Brown, 7 Vet.App. 498, 
505 (1995).  

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R.§ 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 
Vet.App. 488, 495-98 (1997).

In this case, the veteran had active service from June 1969 
to January 1972.  Upon entry into service in 1969, the 
veteran did not report and the examining physician did not 
note any lower extremity abnormalities other than pes planus.  
During three separate visits in August 1969, the veteran 
complained of pain in the right hip, a swollen left foot, and 
pain in the left ankle, but no diagnosis was rendered.  
During the latter two visits, the veteran did not report any 
problems with his right lower extremity.  In September 1969, 
the veteran reported swollen feet and was advised to try 
larger boots.  Again, no diagnosis was rendered.  During his 
separation examination in December 1971, the veteran did not 
report any problems in his right lower extremity, and the 
examining physician did not note any abnormality of the right 
lower extremity or foot including varicose veins.  

In May 1996, the veteran filed a claim for service connection 
for a right leg and foot disorder, including varicose veins.

Post-service medical records, including VA examination 
reports dated May 1996 and November 1998, VA outpatient 
treatment records dated in 1996 and 1997, reflect that the 
veteran has varicose veins.  Neither these records nor 
private medical records made reference to in the VA reports 
include a discussion regarding the etiology of this disorder 
or mention that this disorder is related to service.
  
In May 1997, the veteran testified at a personal hearing at 
the RO.  He described injuring his right leg and foot and 
experiencing intermittent swelling of the feet in service.  
(Transcript - 1-2).  He reported seeing a chiropractor after 
service, and indicated that records of this treatment could 
not be obtained.  (T-3).

Under the statutory and regulatory provisions previously 
noted, the veteran has submitted evidence satisfying the 
first prong of a well-grounded claim as to half of his claim.  
That is, he has submitted medical evidence of a current 
disability of varicose veins, but no medical evidence of any 
other disorder of the right leg or foot.  In regard to 
varicose veins he has satisfied the second prong with 
evidence, including testimony and service medical records, 
reflecting leg complaints during service.  Although there was 
no reference to varicose veins in service, we find this 
evidence sufficient to meet this element for a well-grounded 
claim.  However, it is the lack of evidence satisfying the 
third prong that causes the veteran's claim to fail.  The 
veteran has not presented any competent medical evidence of a 
nexus between his current varicose veins and his period of 
active service.  Although the veteran believes that such a 
relationship exists, inasmuch as the veteran is offering his 
own medical opinion and diagnoses, the board notes the record 
does not indicate that the veteran has any medical expertise.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494-55 (1992).  The 
veteran's assertions of medical causation alone are not 
probative because lay persons (i.e. persons without medical 
expertise) are not competent to offer medical opinions.  
Moray v. Brown, 5 Vet.App. 211 (1993).  Furthermore, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded.Grottveit v. Brown, 5 Vet.App. 
91, 93 (1993).

The claim fails as well when analyzed under the chronicity 
and continuity of symptomatology provision of 38 C.F.R. 
§ 3.303(b).  There is no evidence that the veteran had a 
chronic right leg and foot disorder or varicose veins in 
service.  Moreover, although the veteran has alleged that he 
injured his leg in service and experienced continuous pain in 
his right leg after his discharge, he has not submitted a 
medical opinion linking his varicose veins or any other right 
lower extremity disorder to service or the alleged pain 
experienced after discharge.

In the absence of a well-grounded claim, the VA has no duty 
to assist the veteran in developing the record to support his 
claim for service connection.  Epps, 126 F.3rd at 1469.  As 
the Board is not aware of the existence of additional 
evidence that might well ground the veteran's claim, a duty 
to notify does not arise pursuant to 38 U.S.C.A. § 5103(a).  
See McKnight v. Gober, 131 F.3rd 1483, 1484-1485 (Fed. Cir. 
1997).  However, the Board views the Statement of the Case, 
Supplemental Statement of the Case and its discussion as 
sufficient to inform the veteran of the elements necessary to 
well ground his claim, and to explain why his current attempt 
fails.  See Robinette v. Brown, 8 Vet.App. 69, 77-79 (1995).


ORDER

Entitlement for service connection for a right leg and foot 
disorder, including varicose veins, is denied.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

